Citation Nr: 1416733	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to September 1977. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

This matter was previously before the Board in the context of a petition to reopen a claim for entitlement to service connection.  In November 2010, the Board reopened the claim for service for a right knee disorder, claimed as secondary to service-connected right ankle disability, and remanded the matter for additional development on the merits. 

The Board finds that the RO substantially complied with the January 2011 remand directives, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished disposition) ("substantial" compliance, rather than "complete" or "absolute" compliance is the correct legal standard to be employed when determining whether remand instructions were complied with).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDING OF FACT

The Veteran did not manifest a right knee disorder in service or to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service, to include secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disorder, to include as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, a letter dated in November 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran also indicated that he was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  The VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran did not state that these SSA records would be relevant to his claim.  Significantly, the Veteran reported he was receiving SSA benefits for his lower back disability, which is unrelated to the current claim. The Board, therefore, concludes that the record does not establish a reasonable possibility that these are such records that are relevant to the current claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded several VA examinations, most recently in March 2011, and the results of which have been included in the claims file for review.  This VA examination involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its January 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Veteran was afforded a new VA examination for his claim in March 2011 and a supplemental statement of the case was issued in August 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board also finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

The Veteran alleges that he experiences a right knee disorder secondary to his service-connected right ankle disability.  According to his substantive appeal, the Veteran contends that his right ankle instability causes his ankle to give out, which then pushes his knee out and "tears his knee up."

Governing Laws and Regulations

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this context, the Veteran has been diagnosed with a right knee strain, which is not considered as a chronic disease in 38 C.F.R. § 3.309(a).  As such, the provisions of 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

According to the service treatment records, the Veteran was treated for a right knee abrasion from a history of falling in June 1977.  The wound was cleaned and dressed with no physical training for four days.  The Veteran's August 1977 Report of Medical Examination at separation did not indicate any right knee abnormality.  In addition, according to the Report of Medical History, also dated in August 1977, the Veteran did not identify any symptomatology of the right knee.

Following separation from service, an x-ray from September 2006 did not reveal fracture, dislocation, or effusion of the right knee.  There were no loose bodies seen or lytic or sclerotic lesions.  In addition, no soft tissue calcifications were noted.  The impression was a normal knee. 

In November 2007, the Veteran was afforded a VA examination on his right knee where he reported mild pain in the right knee for the last two to three years. The Veteran stated he believes his right knee pain stemmed from his right ankle condition.  There was no history of treatment for his right knee and the examiner acknowledged that the x-ray of the right knee was negative for any joint injury. 

Following a physical examination of his right knee, the Veteran was diagnosed with right knee pain without any functional limitations.  The examiner opined that the right knee pain was less likely as not caused by his right ankle condition as the limping on the right ankle was mild and it could not cause any arthritic changes for the last two or three years.  Furthermore, the examiner noted the x-ray was negative for any arthritic changes in the knee joint and the medical records were absent of any service-connected injury of the right knee.

The Veteran was afforded a new VA examination for his right knee in March 2011 where he reported that the right knee symptoms started following the surgery on his right ankle and when his ankle "goes way underneath" causes pain to this right knee.  The Veteran reported that the pain came on gradually and denied any injury or trauma to the knees.  A physical examination of the right knee revealed no abnormalities except for mild crepitus with full range of motion.  An x-ray of the right knee revealed no evidence of fracture, dislocation, or any other bone or joint abnormalities.  The soft tissues appeared normal with no evidence of osteoblastic or osteolytic lesion.  The impression was a normal examination of the bilateral knee joints.  Subsequently, the Veteran was diagnosed with a right knee strain.

Upon physical examination and a review of the evidence of record, the examiner opined that the Veteran's right knee condition was less likely than not related to his right ankle condition.  The examiner stated that the September 2006 x-ray of the right knee was normal as the March 2011 x-rays.  The examiner further stated that a physical examination of the Veteran's right knee is consistent with aging.  As such, it is less likely than not the right knee condition was aggravated by his right ankle condition.

After reviewing all the evidence, the Board is unable to grant the Veteran's claim for service connection for a right knee disorder on a direct basis or as secondary to the service-connected right ankle disability.  While it is appears that the Veteran currently has a right knee strain, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any right knee disorder and service or his service-connected disabilities. Specifically, the November 2007 and March 2011 VA examinations provided a negative nexus opinions as to the question of etiology.  The most recent VA examiner provided the rationale that the lack of x-ray findings indicated that the Veteran's problems were more likely age-related and less likely related to or aggravated by his right ankle problem and there is no medical opinion of record that contradicts this assertion.

Direct service connection is not warranted because while the evidence does show that the Veteran was treated during service, there is no objective evidence of a medical nexus between the Veteran's current right knee strain and his period of military service.  In addition, the Veteran does not claim it was incurred during service, instead maintaining that it gradually started in the mid-2000s.  

While the Board acknowledges the current diagnosis of right knee strain, and the Veteran's claim that it is secondary to his service-connected right ankle disability, the preponderance of the evidence is found to be against such an the etiology. 

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  However, the Board finds that the Veteran is not competent to relate his right knee disorder to his service-connected right ankle disability.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, despite the Veteran's contentions, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the etiology of his right ankle disorder.  As such, the Board finds that the Veteran is not entitled to service connection for a right knee disorder as secondary to a service-connected disability.

Unfortunately, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected right ankle disability, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


